On behalf of the Government of the Lao People’s 
Democratic Republic, I sincerely congratulate you, Sir, 
on your election as President of the General Assembly 
at its sixty-eighth session. I would like to assure you of 
our full support and cooperation in discharging your 
noble duty. I would also like to commend Mr. Vuk 
Jeremi. for his successful completion of his mandate as 
President of the General Assembly at its sixty-seventh 
session. 

The Government of the Lao People’s Democratic 
Republic offers its condolences to the Government and 
people of Kenya on the loss of life as a result of the 
terrorist attacks last week in Nairobi, and I join the 
international community in condemning that inhumane 
act.

The year 2013 marks a new turning point in 
promoting international cooperation for development 
and in addressing global poverty. At the United Nations 
Conference on Sustainable Development held in 
Brazil in 2012, world leaders initiated an international 
consultative process to chart a vision and concrete 
action for enhancing sustainable development in the 
post-2015 era. This clearly demonstrates that poverty 
eradication and sustainable development remain our 
overriding priorities. 

In recent decades, despite the tremendous efforts 
of the international community to achieve poverty 
eradication and development targets, 1.2 billion poor 
people — 22 per cent of the world population — still 
live in poverty. In addition, the environment continues 
to be threatened and damaged, which has led to climate 
imbalance and the frequent recurrence of natural 
disasters that were rarely seen in the past. Moreover, 
political and social unrest and armed conflicts continue 
to rage in different parts of the world with no sign of 
imminent resolution. Likewise, the global and regional 
economic and financial crisis has intensified, with 
long-term effects on developing countries, especially 
least developed countries.

These situations in the development, political, 
socioeconomic and environmental spheres continue 
to obstruct and impede all nations from attaining 
the sustainable development goals, including the 
Millennium Development Goals (MDGs). Against that 
backdrop, it is more crucial now than ever before for 
the international community to redouble its efforts to 
strengthen development cooperation based on sincere 
and mutual assistance for the benefit of all and for a 
secure world. As the world today becomes increasingly 
interdependent, no single country can thrive and 
survive without the engagement and cooperation of the 
international community. 

In that context, global institutions such as the 
United Nations have an important duty to advocate 
on behalf of international development cooperation. 
I commend Secretary-General Ban Ki-moon for his 
tireless efforts in promoting international cooperation, 
including between the United Nations and regional 
organizations throughout the world, in a complex and 
challenging global environment.

A nation’s political stability and security are vital 
factors for enabling an environment and conditions 
conducive to advancing sustainable development. 
However, many regions of the world are experiencing 
social unrest, political strife and military confrontation, 
which pose a major threat to global and regional peace 
and security. In that regard, we share the common 
concern over the deteriorating situation in the Middle 
East, which has lasted for years now. We call on all 
parties concerned to work together and to find a 
peaceful solution in order to save the lives of innocent 
people. In that spirit, the Lao People’s Democratic 
Republic welcomes the agreement reached by Russia 
and the United States on Syria’s chemical weapons. 

The international community must devote urgent 
attention to the issue of Palestine on the basis of the 
principle of creating the two independent States of 
Palestine and Israel living side by side in peace. In 
that regard, the Lao People’s Democratic Republic 
commends the efforts of Israel and Palestine to resume 
peace negotiations, which mark an important milestone 
for the promotion of peace in that region. 

The unilateral embargo on the Republic of Cuba, 
an independent State, is unjust and contrary to 
international law, and has a severe negative impact on 
the lives of the peace-loving Cuban people. Therefore, 
it is now time to put an end to the embargo.

The Lao People’s Democratic Republic has always 
attached great importance to creating a peaceful 
environment and to safeguarding political stability in 
the interest of national development, with a view to 
graduating from least-developed-country status. To that 
end, the Lao Government has made the utmost effort 
to pursue a consistent foreign policy and to promote 



international cooperation at all levels. We continue to 
fulfil our international obligations to maintain peace 
and to promote the rule of law attentively. 

In this regard, the Lao Government has mapped 
out a policy for governing the State by the rule of law 
and the promotion and protection of the fundamental 
rights of people of all backgrounds. The Lao People’s 
Democratic Republic is party to many international 
human rights instruments. We have enacted and 
amended a national law on human rights, including the 
rights of women and children.

To continue fulfilling its international obligations, 
the Lao People’s Democratic Republic has presented 
its candidatures for membership of the Human Rights 
Council, for the term of 2016-2018, and of the Executive 
Board of the United Nations Development Programme/
United Nations Population Fund/United Nations Office 
for Project Services for 2016-2018. We hope that the 
Lao People’s Democratic Republic will be given an 
opportunity to work with the international community 
within the aforementioned frameworks.

At the regional level, the Lao People’s Democratic 
Republic has played an active part in the process of 
community-building of the Association of Southeast 
Asian Nations (ASEAN), which consists of three 
pillars: the political-security community, the economic 
community and the sociocultural community. We 
believe that the political and economic strength of 
the ASEAN community will form a solid ground for 
regional cooperation, thereby contributing to the 
maintenance and promotion of peace, security and 
development in the region and the world at large.

The Lao People’s Democratic Republic played an 
important role as Chair of the framework of cooperation 
between the continents of Asia and Europe — the Asia-
Europe Meeting (ASEM) — from 2010 to 2012, and 
was greatly honoured to host the ninth ASEM Summit 
on 5 and 6 November in Vientiane, under the theme 
“Friends for peace, partners for prosperity”, which was 
successfully concluded. At the Summit, leaders from 
the two continents had a constructive exchange of views 
on the ways and means to promote peace and enhance 
development cooperation in their respective regions 
for the benefits of the peoples of Asia and Europe, as 
well as to ensure their legitimate rights to live in peace 
and to improve their well-being. The Lao Government 
was proud to have been given the opportunity to fulfil 
that important obligation, and I take this opportunity 
to express my deep gratitude to all friendly countries 
and the international community for their support and 
assistance to the Lao People’s Democratic Republic, 
which led to the successful outcome of the Summit.

Despite various achievements in its socioeconomic 
development, as both a least developed and a landlocked 
country the Lao People’s Democratic Republic remains 
vulnerable and continues to face numerous challenges 
in its development and poverty-reduction efforts, as 
clearly reflected in the recent third national MDG 
progress report, issued early this month. If it is to achieve 
all the MDGs, the country must continue to overcome 
daunting challenges, such as child malnutrition, gender 
inequality in education and the impact of unexploded 
ordnance contamination. Nevertheless, the Lao 
Government will continue to lead its people in moving 
ahead together with the international community in 
tackling numerous challenges in order to achieve the 
MDGs.

The Lao People’s Democratic Republic is among 
those countries most affected by cluster munitions and 
unexploded ordnance, which continue to pose major 
constraints to national socioeconomic development 
and poverty reduction. In that regard, the Lao People’s 
Democratic Republic calls on all countries to consider 
acceding to the Convention on Cluster Munitions with 
a view to ensuring a total ban on those weapons and to 
helping to address the impact of cluster munitions.

In 2014, the group of landlocked developing countries 
(LLDCs) will hold a 10-year Review Conference on the 
Implementation of the Almaty Programme of Action to 
address the particular problems and special needs of 
the LLDCs. Adressing the specific problems of LLDCs 
has become a regional and international obligation. 
Regardless of their development level, these countries 
will not be able to address the impacts of their landlocked 
condition without international cooperation, especially 
from transit countries and development partners.

In that context, the 2014 Review Conference will 
be of great importance not only for the LLDCs, but 
also for all development partners. The Conference will 
provide an excellent opportunity for the international 
community to identify the emerging challenges and 
engage in new cooperation aimed at addressing the 
impact of the landlocked status faced by the LLDCs. 
We have high hopes and expectations for the outcome 
of the Conference, which could adopt a new policy 
direction and more concrete measures reflecting the 



current development environment. This could form the 
basis for addressing the specific problems faced by the 
LLDCs in the next decade. 

The success of the Conference would certainly 
demonstrate the spirit of genuine partnership and 
mutual assistance among members of the international 
community. Therefore, in my capacity as chair of the 
group of LLDCs, I call on all parties, international 
organizations — including the United Nations 
system — international financial institutions, the 
private sector and non-governmental organizations to 
participate actively in the preparation and organization 
of the Conference in view of ensuring its successful 
outcome.
